DETAILED ACTION
The following is a non-final office action upon examination of application number 17/190316. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2022 has been entered. 


Response to Amendment
Claims 1 and 20 have been amended.
Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-19 are directed to a non-transitory machine-readable medium, which is a manufacture, and this a statutory category of invention. Claim 20 is directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to perform customer segmentation on a geographical representation, which is described by claim limitations reciting: segmenting a geographic region representation into a first set of geographic unit tiles, each geographic unit tile being a different geographic area of the geographic region representation; obtaining a set of geolocations at which mobile devices among a set of mobile devices are detected… ; for each geographic unit tile in the first set of geographic unit tiles, determining a respective amount of mobile devices observed within the respective geographic unit tile based on the obtained set of geolocations; for each geographic unit tile in the first set of geographic unit tiles, determining a respective weight corresponding to a demographic metric based on the respective amount of mobile devices observed within the respective geographic unit tile to form a set of weights; assigning each tile of a subset of the first set of geographic unit tiles with a set of groups based on the set of weights, wherein assigning each tile of the subset of the first set of geographic unit tiles comprises assigning a first geographic unit tile in the first set of geographic unit tiles to a first group in the set of groups; building a first hash map based on a set of device identifiers, the first set of geographic unit tiles and the set of groups, wherein the first hash map comprises one or more key-value pairs; building a second hash map by traversing the first hash map, wherein: keys of the second hash map are based on the set of device identifiers, keys correspond to values in the second hash map, values of the second hash map comprise paired elements, and each of the paired elements comprise a geographic unit tile identifier and a group identifier; determining a first subset of devices among the set of mobile devices and a second subset of devices among the set of mobile devices by traversing the second hash map, wherein the first subset of devices is associated with the first group, and wherein the second subset of devices is associated with a second group that is also from the set of groups; determining whether a second geographic unit tile is to be assigned to the first group or the second group based on a comparison between the first subset of devices and the second subset of devices; assigning the second geographic unit tile to the first group in response to a determination that the second geographic unit tile is to be assigned to the first group; and building a region map comprising the set of groups, wherein each of the first set of geographic unit tiles represents one of the set of groups corresponding to the demographic metric, and wherein at least one of the geographic unit tiles in the first set is visually displayed on the region map. In Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. The identified recited limitations in the present claims describing performing customer segmentation on a geographical representation (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing activities. Dependent claims 2-6, 8, 10-13, 15, and 18, recite abstract limitations that further narrow/describe the abstract idea (i.e., performing customer segmentation based location data); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the non-transitory, machine-readable medium storing instructions), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
Additional elements such as geolocations at which mobile devices among a set of mobile devices are detected based on device signals transmitted by the mobile devices do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these limitations are recited at a high level of generality and only link the abstract idea to a technological environment. 
Similarly, additional elements in claims 7, 9, 14, 16, 17, and 19, related to device signals add additional elements that do not yield an improvement and only add a field of use limitations. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting geolocations at which mobile devices among a set of mobile devices are detected based on device signals transmitted by the mobile devices do not yield an improvement and only link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the characterization of the abstract idea in the claims in improper.
Examiner respectfully disagrees. Examiner maintains that the identified recited limitations in the present claims describing performing customer segmentation on a geographical representation (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing activities. Although the claims do not explicitly recite customers, the segmentation of devices is segmenting the users of the devices which is performed in marketing field ([0003] The practice of computer-implemented demographic mapping is critical for various applications in a diverse array of fields such as population health management, environmental control, and marketing. The rise in the number of internet-connected mobile computing devices and applications provides ever-increasing volumes of data that can be used to associate human behaviors with geographic positions, dramatically increasing the volume and potential accuracy of data available to mapping demographics to a region. [0021] Some embodiments implement a signal-based mapping system to generate region maps that describe movements and distributions of a population of mobile computing devices. The signal-based mapping system can generate a demographic region map (or psychodemographic region map) that divides a geographic region into different groups based on wireless signals using a set of demographic mapping operations. [0093][0094]).

With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner respectfully disagrees. Limitations reciting for each geographic unit tile in the first set of geographic unit tiles, a respective weight corresponding to a demographic metric is determined based on the respective amount of mobile devices observed within the respective geographic unit tile to form a set of weights, and each of the first set of geographic unit tiles represents one of the set of groups corresponding to the demographic metric do not integrate the claims into a practical application. These limitations further describe/narrow a fundamental practices or marketing activity and activities that can be performed mentally; thus, these are abstract limitations that only further narrow the abstract idea. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). 
Examiner notes that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. In the present claims, the use of hash values to reduce data stored and anonymize users at best improves the business process, but it does not improve the computer or technology. 
Examiner finds that the present claims are not analogous to the claim in Example 40 which as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method in Example 40, limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The present claims do not recite any limitations analogous to the collection of data in Example 40. In Example 41, the combination of additional elements sufficiently limited the use of the mathematical concepts to a practical application. The present claims do not offer an analogous combination of additional elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0330197 (Vincent) – discloses a system that partitions a geographic representation based on collected data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683